IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS KIRWIN AND DIANNE KIRWIN,         : No. 796 MAL 2016
                                         :
                 Petitioners             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
SUSSMAN AUTOMOTIVE D/B/A/                :
SUSSMAN MAZDA AND ERIC                   :
SUSSMAN,                                 :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.